EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tom Briscoe on 7/12/2022.
The application has been amended as follows: 

Claims
1. – 24. (Canceled)

25. (Currently Amended) A method comprising: 
selecting a noninfant patient suffering from prolonged fatigue with an underlying medical condition of a food intolerance indicative of a need for dietary management;
increasing a relative abundance of one or more adult-associated species of bifidobacteria selected from Bifidobacterium adolescentis phylogenetic group, Bifidobacteria longum longum, and Bifidobacteria bifidum in the gastrointestinal microbiota of the noninfant patient by administering an effective amount of one or more human milk oligosaccharides (HMOs), selected from the group consisting of 2'-fucosyllactose (2'-FL), 3-fucosyllactose (3-FL), difucosyllactose (DFL), lacto-N-tetraose (LNT), lacto-N-neotetraose (LNnT) and combinations thereof, to the noninfant patient for an initial treatment period of at least three weeks; and
reducing severity and/or frequency of the prolonged fatigue experienced by the noninfant patient and associated with the underlying medical condition of the food intolerance.

26. (Canceled)

27. (Previously Presented) The method of claim 25 in which the effective amount of the one or more HMOs administered to the noninfant patient is from about 3 g to about 7 g per day.

28. (Previously Presented) The method of claim 25, further comprising modulating a level of gamma-aminobutyric acid activity in the noninfant patient by administering the effective amount of the one or more HMOs.

29. (Previously Presented) The method of claim 25, wherein the one or more adult-associated species of bifidobacteria increased in relative abundance are Bifidobacterium adolescentis, and Bifidobacterium longum longum.

30. – 44. (Canceled)




Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to Applicant’s Amendment and Response filed on 5/10/2022, wherein claims 25, 28 and 29 are amended. No claims are newly added or canceled. In view of the above Examiners amendment, claims 26, 30-32 and 34-44 are canceled and claim 25 is amended. Claims 25 and 27-29 are pending and are found to be allowable. In view of all claims drawn to a non-elected invention being canceled, the restriction requirement of 9/3/2021 is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Priority
This application is a National Stage Application of PCT/IB2018/058611, filed on 11/2/2017.  The instant application claims foreign priority to DKPA201700616 filed on 11/2/2017, DKPA201700679 filed on 11/30/2017 and PCT/IB2018/056308 filed on 8/21/2018. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 5/1/2020. 	
Withdrawn Rejections
In view of the Examiner’s amendment and Applicant’s amendment, filed on 5/10/2022,the rejection of claims 25, 27 and 29 under 35 U.S.C. 103 as being unpatentable over Hernandez et al. (EP 2888950 A1, 2015), in view of Jorda et al. (J. Clin. Gastro., 2010), further in view of Salomonsson et al. (US 2016/0310514) and Blazer et al. (US 2016/0120915) and claim 28 under 35 U.S.C. 103 as being unpatentable over Hernandez et al. (EP 2888950 A1, 2015), in view of Jorda et al. (J. Clin. Gastro., 2010), further in view of Salomonsson et al. (US 2016/0310514) and Blazer et al. (US 2016/0120915), further in view of McConnell et al. (US 2016/0287637), has been fully re-considered.  The combined teachings of the prior art do not teach or suggest treating a subject having food intolerance. The rejections are hereby withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
There is no disclosure or reasonable suggestion in the prior art that would guide one of ordinary skill in the art to arrive at the instantly claimed invention. Specifically, the instant claims are drawn to a method of treating food intolerance induced prolonged fatigue, wherein the specific HMOs, 2’-FL, 3-FL, DFL, LNT, LNnT, or combinations thereof, are administered to increase the relative abundance of Bifidobacterium adolescentis phylogenetic group, Bifidobacteria longum longum, and/or Bifidobacteria bifidum. The art is silent on treating food intolerance induced prolonged fatigue with associated modulation of gut microbiota, as a result of administering the instantly claimed HMOs.
Conclusion
Accordingly, the Examiner’s Amendment above is sufficient to place the application in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623